DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation 7 and 50%, and the claim also recites 20 and 40% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation 200µm and 15mm, and the claim also recites 2mm or in particular between 8 and 12 mm which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the 
Claim 2-12 are rejected for depending on a rejected claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation 10 to 30, and the claim also recites 15 to 25 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 3 recites various materials to be used as the material. However, in claim 1 the material is claimed to have a concentration of carbon. None of the materials listed in claim 3 have carbon. It is unclear to the examiner as to how a material with a carbon concentration doesn’t have carbon.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation plastic particles, and the claim also recites polystyrene which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation hydrocarbon, and the claim also recites pentane which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merril et al. (US Pub. No. 2004/0219010).
Regarding claim 1, the Merril et al. (hereinafter Merril) reference discloses an abradable coating structure (20) with at least partially closed cells (Figs. 2,3) made of a metallic material (Para. [0040], Table 1) with 

mean cell wall thickness between 50 and 200 µm, in particular between 80 and 150 pm (Para. [0034]), a 
cell size with a mean free diameter (D) between 200 pm and 15 mm, in particular 2 mm or in particular between 8 and 12 mm (Para. [0031]).
However, the Merril reference fails to explicitly disclose a mean carbon concentration in the material of between 0 and 5 % by weight, in particular between 0.05 and 2 % by weight.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the Merril reference to have the claimed carbon concentration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide optimal sealing life. In re Aller, 105 USPQ 233.
Regarding claim 2, the modified Merril reference discloses the invention substantially as claimed in claim 1.
However, the modified Merril reference fails to explicitly disclose cells, in particular in the form of a polyhedral cell structure, having an average of 10 to 30 side faces, in particular 15 to 25 side faces.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the shape of the cells to have the claimed number of faces, a change in the shape of a prior art device is a design consideration within the skill of the art and in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 3, the modified Merril reference discloses the invention substantially as claimed in claim 1.
However, the modified Merril reference fails to explicitly disclose MCrAIY or an alloy containing aluminum, chromium and/or hafnium is used as the material.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the claimed material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious mechanical expedience and in order to provide a longer lasting material.  In re Leshin, 125 USPQ 416.
Regarding claim 11, the Merril reference, as modified in claim 1, discloses the structure being used in a component in a fluid machine, in particular a turbomachine, a pump, an aircraft engine, a gas turbine, a blade in a turbomachine (Paras. [0004]-[0005])
Regarding claim 12, the Merril reference, as modified in claim 1, discloses the structure is designed as an abradable coating, abradable surface or sealing surface for a labyrinth seal (Para. [0002]).

Claims 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merril in view of Walther et al. (Porous Metals, NPL listed in IDS).
Regarding claims 4-10, the Merril reference discloses the invention substantially as claimed, but fails to explicitly disclose the method of manufacturing.
The Walther et al. reference, a lining structure, discloses the claimed method of manufacturing (Page 21, Col. 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to produce the structure of the Merril reference with the method, as taught by the Walther et al. reference, in order to reduce manufacturing costs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675